DETAILED ACTION
1.132 Declaration
The declaration, filed 02/19/2021, has been presented after prosecution was closed (see Final Rejection mailed 12/01/2020). 37 CFR 1.116(e) requires Applicants to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. There does not appear to be a statement or other showing by Applicant as required by rule but the declaration is considered herewith because this appears to be the first opportunity that Applicant could provide such evidence in response to the Final Rejection. Specifically, the prior art of Masatoshi (JP2013/237924A) was first applied as a new ground(s) of rejection in the previous rejection of 12/01/2020 and the rejection was made final in view of applicant’s amendment.
In the interest of the clarity of the record, it is respectfully noted that the declaration is opinion evidence and, although entitled to consideration and some weight, it is insufficient to rebut the prima facie case of obviousness, based on the preponderance of evidence, as a whole, for the following reasons. 

The declaration of Kohei Ueda, a named co-inventor of the instant application, is insufficient to overcome the rejections of claims 1 – 2 based on Masatoshi (JP2013/237924A). The examiner disagrees that Masatoshi does not or could not have FTIR absorptions peaks as claimed. On page 2, the differences described relate to the annealing atmospheres of the claimed invention and the prior art. Specifically, it describes that the instant invention is produced in annealing atmosphere with 50 ppm or less of oxygen atoms (O2) which oxidizes the silicon and manganese on the surface, then, the manganese silicate is removed by pickling while the targeted silica remains. The prior art, on the other hand, teaches removing a scale layer and grain boundary oxide layer (which contain Si/Mn oxides) in the picking after hot-rolling step, and that the later annealing step is in a reducing atmosphere that does not teach 
However, the specification states that the amount of oxygen is 50 ppm or less, which includes no oxygen atoms (0 ppm) and further, there is no disclosure of the amount and/or presence of oxygen in the annealing atmosphere compositions disclosed in Table 2. Therefore, applicant has not established the criticality of the presence of a minute amount of oxygen, to the attainment of the claimed invention. In view this, a person of ordinary skill in the art would not expect a small difference of 50 ppm or less in oxygen content, to significantly alter the composition of the surface. 
Further still, Masatoshi discloses the annealing atmosphere used has 5 – 20 vol% H2 in nitrogen (N2-) with a dew point of -20° to -40°C [0104], and refers to this atmosphere as a “so-called bright annealing” atmosphere. As evidenced by Gibson (“Bright Annealing Technical Data Sheet), bright annealing atmospheres are “relatively free of oxygen” [left col, 2nd paragraph], therefore, there is a reasonable expectation that the annealing step of Masatoshi would possess minute quantities of oxygen. As well, Masatoshi explicitly teaches that this atmosphere is reducing for iron and oxidizing for Si and Mn [0005].
Therefore, even though Masatoshi discloses removing the scale and grain boundary oxide layer in pickling after hot-rolling step, the annealing atmospheres (which follow cold-rolling) of both Masatoshi and the instant invention are highly similar, and both the Masatoshi and the instant invention disclose performing subsequent pickling in a highly similar manner, with Masatoshi performing pickling in 2 – 20% hydrochloric acid from 2 – 20 seconds, at 60 – 90°C [Masatoshi 0105] and the instant invention disclosing 3 – 6% hydrochloric acid from 50 – 60°C and 3 – 10 seconds [0040]. Therefore, there is a reasonable expectation that Masatoshi would possess the claimed surface reflectance peaks.


Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the instant invention’s annealing atmosphere is used to oxidize the surface of the sheet while the prior art Masatoshi’s annealing atmosphere is reducing, and therefore, Masatoshi cannot achieve the claimed reflectance limitations, nor do they reasonably suggest said limitation, the examiner respectfully disagrees. 
The instant invention states that the amount of oxygen is 50 ppm or less, which includes no oxygen atoms (0 ppm) and further, there is no disclosure of the amount and/or presence of oxygen in the working example compositions disclosed in Table 2. Therefore, applicant has not established the criticality of the presence of a minute amount of oxygen, to the attainment of the claimed invention. In view this, a person of ordinary skill in the art would not expect a small difference of 50 ppm or less in oxygen content, to significantly alter the composition of the surface. 
Further still, Masatoshi discloses the annealing atmosphere in [0104], and refers to this atmosphere as a “so-called bright annealing” atmosphere [0005]. As evidenced by Gibson (“Bright Annealing Technical Data Sheet), bright annealing atmospheres are “relatively free of oxygen” [left col, 2nd paragraph], therefore, there is a reasonable expectation that the annealing step of Masatoshi would 
Therefore, even though Masatoshi discloses removing the scale and grain boundary oxide layer in pickling after hot-rolling step, the annealing atmospheres (which follow cold-rolling) of both Masatoshi and the instant invention are highly similar, and both the Masatoshi and the instant invention disclose performing subsequent pickling in a highly similar manner, with Masatoshi performing pickling in 2 – 20% hydrochloric acid from 2 – 20 seconds, at 60 – 90°C [Masatoshi 0105] and the instant invention disclosing 3 – 6% hydrochloric acid from 50 – 60°C and 3 – 10 seconds [0040]. 
Therefore, while Masatoshi discloses removing the scale and grain boundary oxide layers in pickling after hot-rolling step, the similarities between the annealing atmospheres of Masatoshi and the instant invention as well the similarities in the subsequent pickling steps, still present a prima facie case of obviousness that Masatoshi could and would possess the reflectance limitation as claimed. 
It is noted that the currently claimed invention is an article of manufacture/product and although the method of manufacturing can affect the structure and/or properties of the final product, differences in the method of making between the prior art and claimed invention, for articles of manufacture/products, does not distinguish from the prior art unless the method of making imparts a particular structure (MPEP 2113). In the instant case, the end product of Masatoshi is the same as that instantly claimed even though it is produced by a different method than Applicants.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731